Citation Nr: 1339511	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative changes (formerly bursitis), right (major) shoulder. 

2. Entitlement to an evaluation in excess of 20 percent for degenerative changes (formerly bursitis), left (minor) shoulder. 

3. Entitlement to an evaluation in excess of 10 percent for status post arthroscopy with meniscal debridement and multiple chondroplasties, right knee.

4. Entitlement to an evaluation in excess of 10 percent for chondromalacia with arthritic changes, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963, and from March 1964 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO granted that benefit in a March 2011 rating decision effective May 4, 2010.  As the Veteran did not submit a notice of disagreement contesting the effective date awarded, the matter is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(explaining that where a claim of service connection is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability). 

This matter was previously before the Board in January 2012, at which time, inter alia, the remaining issues on appeal (i.e., those listed on the cover page of this remand) were remanded for further development.  Subsequent to the Board's remand, the RO granted separate 20 percent ratings, effective October 28, 2004 (date of receipt of claim for an increased rating) for each shoulder.  (Note: as explained below, the left and right shoulder conditions were previously rated together, as a single disability). See February 2012 Rating Decision.  Because the increase in the evaluation of the Veteran's right and left shoulder disabilities does not represent the maximum rating available for these conditions, the Veteran's increased evaluation claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the increased rating issue is framed as on the title page of this decision. 

The issues of entitlement to an evaluation in excess of 10 percent for status post arthroscopy with meniscal debridement and multiple chondroplasties, right knee, and entitlement to an evaluation in excess of 10 percent for chondromalacia with arthritic changes, left knee, addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's right shoulder disability was manifested by shoulder pain, weakness, fatigability, and limitation of motion, but without functional loss that equates to limitation of motion midway between the side and shoulder level, and no evidence of ankylosis of the scapulohumeral articulation; impairment of the humerus involving recurrent dislocation at the scapulohumeral joint, malunion, fibrous union, false flail joint, or flail shoulder; or impairment of the scapula or clavicle. 

2. Throughout the appeals period, the Veteran's left shoulder disability was manifested by shoulder pain, weakness, fatigability, and limitation of motion, but without functional loss that equates to limitation of motion to 25 degrees from the side, and no evidence of ankylosis of the scapulohumeral articulation; impairment of the humerus involving recurrent dislocation at the scapulohumeral joint, malunion, fibrous union, false flail joint, or flail shoulder; or impairment of the scapula or clavicle. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for right shoulder bursitis and degenerative changes are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2013). 

2. The criteria for a rating in excess of 20 percent for left shoulder bursitis and degenerative changes are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is generally on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board notes that the current claims arose out of the Veteran's filing of a TDIU claim.  The RO additionally developed and adjudicated ratings for several service connected disabilities in connection with the TDIU claim.  Accordingly, the November 2004 VCAA notice was appropriately issued in response to the Veteran's underlying TDIU claim.  A reasonable person could be expected to understand from the notice that evidence showing that the service connected disabilities had increased in severity to a significant degree was what was needed to substantiate the claims.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content of the notice provided and the record does not otherwise show such prejudice. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's Social Security Administration records were associated with the claims file.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In fact, pursuant to the Board's January 2012 remand, the Veteran was asked to identify any medical treatment from private treatment providers and to provide the appropriate releases. See January 2012 VCAA Letter.  To date, he has not responded.  VA has obtained examinations which the Board finds are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. 

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999). Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance. See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology. Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40). 

Factual Background and Analysis 

The Veteran contends that his shoulder disabilities cause occasional pain, and limit his ability to engage in physical activities, particularly those that involve overhead movement. See VA Shoulder/Arm Examination, January 2012.  He thus asserts higher ratings are warranted. 

By way of history, service connection for "history of bursitis, both shoulders, with strain," was granted in a May 1983 rating decision.  A 10 percent evaluation was assigned for both shoulders, effective November 1, 1982, under Diagnostic Code 5099-5019.  The Veteran submitted his claim for an increased evaluation in October 2004.  A May 2005 rating decision continued the 10 percent evaluation for bursitis of both shoulders.  The Veteran submitted a notice of disagreement as to that determination in March 2006 and the current appeal ensued.  As noted in the Introduction portion above, in February 2012, the RO granted an increased evaluation of 20 percent for degenerative changes of the right (major) shoulder (previously rated as bursitis of both shoulders, with strain), effective October 28, 2004, under Diagnostic Code 5019-5201, and granted "service connection" for degenerative changes of the left (minor) shoulder, assigning a 20 percent evaluation, also effective October 28, 2004, under Diagnostic Code 5003-5201. See AB v. Brown, supra.  

Diagnostic code 5019 pertains to bursitis, and provides that bursitis will be rated on the basis of limitation of motion of the affected part, as degenerative arthritis.  The Veteran has now been found to have degenerative changes in both shoulders.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted. 38 C.F.R. Part 4, Code 5003 (2013). 

Diagnostic code 5201 pertains to limitation of motion of the arm.  Limitation of motion of the arm is rated 20 percent when limited to the shoulder level.  When limited to a point midway between the side and shoulder level, a 20 percent rating is warranted if involving the minor arm, and a 30 percent rating is applicable for the major arm.  For limitation of motion to 25 degrees from the side, 30 percent and 40 percent ratings are warranted for the minor and major arms, respectively. 38 C.F.R. § 4.71a, Code 5201.  Of the note, the record shows that the Veteran identifies as right handed.  

The Federal Circuit Court has held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki; 2012-7120, 2013 WL 3368972, C.A. Fed. 2013. (Fed. Cir. Aug. 16, 2013).

Normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

In the below analysis, the Board will consider whether higher ratings are warranted under Diagnostic Codes 5201, 5019, and any other potentially applicable diagnostic codes.  The Board also notes that assigning separate ratings under Code 5201 and Code 5019 is impermissible as it would amount to pyramiding. See 38 C.F.R. § 4.14.  For this same reason, assigning separate ratings under Code 5003 (for arthritis of the shoulder), along with a rating under Code 5201, or in addition to the rating under Code 5019, is also impermissible. Id. 

The Veteran underwent a VA general examination in April 2005.  At that time, he complained of bilateral shoulder problems, consisting of occasional flare-ups (last flare-up being in October 2004) and injections in the joints.  The Veteran noted that his shoulders were not "particularly a problem today."  Objective examination of the shoulders revealed mild crepitus.  Abduction and internal/external rotation were limited to 85 degrees.  There was no pain with range of motion.  The diagnostic impression was osteomalacia and degenerative joint disease of the shoulders.  

A January 2008 private treatment report reflected complaints of pain in both shoulders.  Physical examination revealed "good motion" in the shoulders, positive impingement sign (bilaterally), and negative Speeds and Spurlings tests.  X-rays showed mild, degenerative changes in the shoulders.  

The Veteran underwent a VA shoulder/arm examination in January 2012.  The pertinent diagnoses were bilateral bursitis and arthritis.  The Veteran reported that his shoulder symptoms had progressively worsened since service; he stated that he experiences shoulder pain approximately once per month, which lasts for several days.  He stated that the pain was worse with overhead activities and that it improved with rest and avoidance of activities.  He expressly denied any incapacitating episodes, flare-ups needing admission to the hospital, ER visits, or surgeries within the last year. 

Objectively, right shoulder flexion was limited to 120 degrees and abduction was limited to 115 degrees.  Left shoulder flexion was limited to 130 degrees and abduction was limited to 115 degrees.  All motions above were performed with objective evidence of painful motion beginning at 0 degrees.  Range of motion after repetitive use testing in the right shoulder was limited to 120 degrees of flexion and 115 degrees of abduction, whereas the left shoulder was limited to 130 degrees of flexion and 115 degrees of abduction (i.e., range of motion did not change with repetitive use testing).  The examiner found that the Veteran did not have additional limitation in range of motion of the shoulders and arms following repetitive-use testing.  With respect to function loss/impairment, the examiner noted that after repetitive use, there was less movement than normal, weakened movement, and pain on movement, bilaterally.  There was also pain on palpation, bilaterally, but no guarding of either shoulder.  Muscle strength testing was 5/5 (normal), bilaterally.  There was no ankylosis of the shoulder joint.  Hawkins impingement, external rotation/infraspinatus strength, and lift-off subscapularis tests were all negative.  There was no history of mechanical symptoms or recurrent dislocation (subluxation) of the glenohumeral joint.  No AC joint conditions or other impairments of the clavicle or scapula were present.  Tenderness of the AC joints were noted.  Cross-body abduction test was negative.  The examiner noted no previous joint replacement or other surgical procedures.  X-rays confirmed mild degenerative changes in the right and left acromioclavicular joints.  The examiner stated that the Veteran's shoulder conditions would inhibit employment related duties involving prolonged use of arms over the head; otherwise, the conditions did not limit employment. 

After a careful review of the evidence of record, the Board finds that the Veteran's right and left shoulder disabilities are appropriately evaluated as 20 percent disabling throughout the entire appeals period.  

In this case, the evidence does not show that the Veteran's right (major) arm motion was limited to motion midway between side and shoulder level (i.e., 45 degrees) as required for a higher rating of 30 percent under Diagnostic Code 5201; nor does the evidence show that left (minor) arm motion was limited to motion of 25 degrees from the side as required for a higher rating of 30 percent under Diagnostic Code 5201.  

In this regard the Board notes that, in considering the Veteran's complaints of pain, weakness, and fatigability, the medical evidence of record, including the April 2005 and January 2012 VA examination reports, reflects that his right (major) shoulder was productive of pain and limitation of motion of the arm, at worst, with forward flexion to 120 degrees (on January 2012 examination), abduction to 85 degrees (on April 2005 examination), and internal/external rotation to 85 degrees (on April 2005 examination), with pain throughout the entire range of motion as demonstrated on January 2012 examination.  Pain throughout the range of motion that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).  

Likewise, the evidence reflects that his left (minor) shoulder was productive of pain and limitation of motion of the arm, at worst, with forward flexion to 130 (on January 2012 examination), abduction to 85 degrees (on April 2005 examination), and internal/external rotation to 85 degrees (on April 2005 examination), with pain through the entire range of motion as demonstrated on January 2012 examination.  As such, limitation of motion, though present in both shoulders, does not rise to the level meeting the requirements for the next-higher ratings under Diagnostic Code 5201.  Pain throughout the range of motion that does not result in additional functional loss does not warrant a higher rating.  Id. 

Additionally, none of the VA examinations or medical records throughout the period on appeal have shown that the Veteran's shoulders are ankylosed.  He retains useful, but painful motion; therefore, the shoulders are not ankylosed, and increased ratings under Diagnostic Code 5200 are not warranted. 

Moreover, the medical evidence has consistently shown no deformity.  Therefore, a higher, 30 percent rating is not warranted under Diagnostic Code 5202, malunion with marked deformity. 

Further VA medical records are negative for shoulder dislocations.  As such, the Veteran cannot be said to have suffered from recurrent dislocations during this time period.  There is also no evidence of frequent guarding at all movements.  Therefore, higher 30 percent ratings under Diagnostic Code 5202 are not warranted. A higher rating under Diagnostic Code 5202 is also not warranted based upon loss of head of humerus (flail shoulder), nonunion of humerus (false flail joint), or fibrous union of the humerus because the evidence fails to show such diagnoses or complaints. 

Each of the ratings under Diagnostic Code 5203 is 20 percent or less; therefore, the Veteran cannot receiving ratings in excess of 20 percent under this code. 38 C.F.R. § 4.71a, Diagnostic Code 5203. 

In sum, the evidence does not warrant the assignment of ratings in excess of 20 percent for degenerative changes (arthritis) and bursitis of the right (major) shoulder or degenerative changes (arthritis) and bursitis of the left shoulder. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's right and left shoulder disabilities are contemplated in the 20 percent ratings assigned during the period in question.  There is no indication that pain, due to disability of the right shoulder, causes functional loss greater than that contemplated by the 20 percent evaluations assigned. 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.  

Even when considering the Veteran's subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support higher evaluations.  In fact, there was no change at all in the Veteran's right and left arm/shoulder range of motion with repetitive-use testing in January 2012 - i.e., he retained forward flexion of 120 degrees in the right shoulder, 115 degrees in the left shoulder, and abduction of 115 degrees, bilaterally, despite the noted weakened movement, fatigability, and pain.  In 2005, he indicated that he only occasional experienced flare-ups, and in 2012, he expressly denied having any flare-ups of pain with resulting functional impact.  The Veteran is competent to report on symptoms and credible to the extent that he may sincerely believe the impairment associated with his shoulders warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the shoulder impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  There are no examination findings that more closely approximate the criteria for higher ratings, based on functional impairment. 

The Board also finds that the Veteran's shoulder disabilities have been contemplated by the rating schedule throughout the appeal period.  The rating schedule provides for higher evaluations for shoulder disorders, but the Veteran's symptoms have not met the criteria, as discussed above.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  The Board finds that all of the Veteran's symptomatology associated with his shoulder disorders has been taken into account in ratings of 20 percent for each shoulder throughout the entire period on appeal.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization." Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In sum, the symptomatology of the Veteran's right and left shoulder bursitis and degenerative arthritis has not more closely approximated the criteria for ratings higher than 20 percent for any portion of period on appeal. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Further, the schedular criteria are adequate.  Thus, the preponderance of the evidence is against the claims for higher ratings, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to a rating in excess of 20 percent for bursitis and degenerative changes, right (major) shoulder, is denied. 

Entitlement to a rating in excess of 20 percent for bursitis and degenerative changes, left (minor) shoulder, is denied. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's bilateral knee claims.  

Specifically, the Board's January 2012 remand expressly directed the RO/AMC to readjudicate the issues of entitlement to a rating in excess of 10 percent for chondromalacia with arthritic changes in the left knee, and entitlement to a rating in excess of 10 percent for status post right knee arthroscopy with meniscal tear, in light of 38 C.F.R. § 3.951(b) (protected ratings). (Empahsis added).  The RO issued a supplemental statement of the case (SSOC) in February 2012, which continued to deny higher ratings for the knee disabilities; however, the narrative was entirely devoid of any discussion/re-adjudidication of the 38 C.F.R. § 3.951(b) and the protected ratings referenced below. 

By way of history, in a May 1983 rating decision, the Veteran was granted service connection for chondromalacia with arthritic changes of "both knees" and assigned a single 10 percent rating under Diagnostic Codes 5014-5010 effective November 1, 1982.  The Veteran's combined evaluation for all service-connected disabilities was 30 percent effective from November 1, 1982.  Thereafter, in a March 1985 rating decision the RO found that the Veteran was now entitled to separate compensable evaluations for each knee.  Accordingly, a 10 percent rating under Diagnostic Codes 5014-5010 was noted as assigned for the right knee effective November 1, 1982 and a 10 percent rating under Diagnostic Codes 5014-5010 was assigned for the left knee effective September 4, 1984.  The Veteran's combined evaluation for all service connected disabilities was 40 percent effective from September 4, 1984.  In October 2004, the Veteran filed the instant claim for increased compensation.  In a May 2005 rating decision, the RO characterized the Veteran's service connected bilateral knee disability as being assigned a single rating of 10 percent under Diagnostic Code 5010 effective from November 1, 1982.  Also, the Veteran's combined evaluation for all service-connected disabilities was described as 30 percent effective from November 1, 1982, and 40 percent effective from October 28, 2004.  In a July 2009 rating decision, the RO granted service connection for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties and awarded the Veteran a temporary total evaluation (38 C.F.R. § 4.30) effective from March 6, 2008 and then a 10 percent rating under Diagnostic Codes 5010-5257 effective from May 1, 2008. (The attached code sheet indicated that a 10 percent rating was in effect for chondromalacia with arthritic changes of the left knee.)  The rationale set forth for the grant and assignment of disability rating/code was that the Veteran's arthroscopic surgery of the right knee was directly related to service and that a 10 percent rating was warranted for slight recurrent subluxation or lateral instability of the knee. 

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 38 C.F.R. § 3.951(b) (2013).  There is no rating decision dated between the 1985 rating decision and the 2005 rating decision that indicates that the Veteran's separate 10 percent evaluations were reduced to a single 10 percent evaluation.  Thus, the Veteran's separate 10 percent ratings for chondromalacia with arthritic changes of the knees under Diagnostic Codes 5014-5010 were protected under 38 C.F.R. § 3.951(b).  

Based on the foregoing, the Board, as part of its previous remand, found that the RO did not properly consider the issue of how the single 10 percent rating for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties under Diagnostic Codes "5010-5257" for instability was adequate in light of the protected 10 percent rating under Diagnostic Codes "5014-5010" for disability shown at that time.  The record essentially suggested that the RO reduced the Veteran's protected 10 percent rating for the right knee under Diagnostic Codes "5014-5010" to 0 and replaced it with a new 10 percent rating under Diagnostic Codes "5010-5257" in violation of 38 C.F.R. § 3.951(b). See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Accordingly, the Board found that the RO/AMC should readjudicate the Veteran's claim in light of 38 C.F.R. § 3.951(b).  

As noted above, however, the RO/AMC did not comply with the remand directives in this regard and a remand for corrective actions is thus required. See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the Veteran (through his accredited representative) recently asserted that he should be afforded a new VA knee examination because the last VA examination was conducted nearly 4 years ago. See October 2013 Appellant Brief (contained in Virtual VA Claims File). The Board thus finds that a current examination is necessary in order to properly evaluate the severity of the left and right knee disabilities. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following action:

1. Obtain recent VA treatment records, for the period from January 2012 to the present date, pertaining to the service-connected left and right knee disabilities, and associate them with the Veteran's paper claims folder, or with his Virtual VA file. 

2.  Thereafter, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

3.  Thereafter, readjudicate the issues on appeal to include readjudication under 38 C.F.R. § 3.951(b) (protected rating) in accordance with the discussion above in regard to the issues of entitlement to a rating higher than 10 percent for chondromalacia with arthritic changes of the left knee and a rating higher than 10 percent for status post right knee arthroscopy with meniscal debridement and multiple chondroplasties.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous statement of the case issued and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


